Guy, J.
(concurring and dissenting) — As to part I of the majority opinion, I fully concur. As to part II, I dissent to the portion of the opinion that holds a landlord liable without actual or constructive notice of a dangerous condition and a reasonable time for repair.
The majority opinion would hold a landlord liable for any dangerous condition on his or her land that is reasonably foreseeable. Authority for this important change in *104liability law cited by the majority is Pimentel v. Roundup Co., 100 Wn.2d 39, 666 P.2d 888 (1983) and Wiltse v. Albertson’s Inc., 116 Wn.2d 452, 805 P.2d 793 (1991). In both of these cases, the defendants were self-service stores and the injuries were caused by hazards which were inherent in the nature of the business or mode of operation and within areas where customers served themselves. Pimentel and Wiltse were cited as authority in Ingersoll v. De-Bartolo, Inc., 123 Wn.2d 649, 654, 869 P.2d 1014 (1994) where the court declared, "There must be a relation between the hazardous condition and the self-service mode of operation of the business.” The self-service considerations of Pimentel and Wiltse were limited to the interior of the store or where customers service themselves. In Ingersoll, the court pointed out;
We note that even if the injury does occur in the self-service department of a store, this alone does not compel application of the Pimentel rule. Self-service has become the norm throughout many stores. However, the Pimentel rule does not apply to the entire area of the store in which customers serve themselves. Rather, it applies if the unsafe condition causing the injury is "continuous or foreseeahly inherent in the nature of the business or mode of operation.”
Ingersoll, 123 Wn.2d at 653-54 (quoting Wiltse, 116 Wn.2d at 461).
Nothing in these cited cases extends the Pimentel exception to the general rule that a landlord must have actual or constructive notice of the dangerous condition and a reasonable opportunity for repair beyond the self-service area of a store and into a parking lot. Restatement (Second) of Torts § 343 (1965), entitled Dangerous Conditions Known to or Discoverable by Possessor, protects an invitee without making the landlord an insurer against unknown defects on his or her land.
*105Durham, C.J., Madsen, J., and Pekelis, J. Pro Tern., concur with Guy, J.